DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,035,332 in view of Dejneka et al. (US 2010/0291353 A1) disclosing an internal glass sheet comprising alkali aluminoborosilicate glass. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “the laminate structure” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation “the laminate structure” in line 10.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 37-40, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen et al. (US 4643944) (“Agethen”), in view of  Blizard (US 3592726) and Dejneka et al. (US 2010/0291353 A1) (“Dejneka”).
With respect to claim 33, Agethen teaches an automotive laminate comprising an internal glass sheet providing an interior surface, which constitutes an open surface of the laminate (abstr., col. 15, lines 35-48), the internal glass sheet being chemically strengthened – the glass sheet disclosed in col. 5, lines 32-36 becomes an internal glass sheet (col. 15, lines 37-48), and an external glass sheet (col. 15, lines 35-48), a polymer interlayer intermediate the external and internal glass sheets, the polymer interlayer comprising polyvinyl butyral (col. 5, lines 56-63), the internal glass sheet having a thickness of from about 0.5 mm to about 3 mm, and the external glass sheet having a thickness from about 1 mm to about 3 mm (col. 15, lines 35-48).  The ranges of thicknesses overlap the ranges recited in claim 33; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Agethen does not specify the external glass sheet being non-chemically strengthened.
Blizard teaches a glass laminate suitable for windshields (col. 1, lines 15-17) comprising a non-chemically strengthened external glass sheet (col. 2, lines 31-33, col. 4, lines 1-3) and a chemically strengthened internal glass sheet (col. 5, lines 70-75), the external glass sheet annealed to increase its strength (col. 4, lines 3-5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to anneal the external glass sheet in the laminate of Agethen in order to obtain the required strength of the laminate. 
Regarding claim 37, Agethen and Blizard, teach the laminate of claim 33.  Agethen teaches the thickness of the internal glass sheet of from about 0.5 mm to about 3 mm (col. 15, lines 37-43).  The range of thickness overlaps the range recited in claim 37; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 38, Agethen and Blizard teach the laminate of claim 33.  Agethen teaches a laminate wherein the polymer interlayer comprises a single polymer sheet (abstr.).
With respect to claim 39, Agethen and Blizard teach the laminate of claim 33.  Agethen teaches a polymer interlayer having a thickness of from about 0.5 mm to about 1 mm (col. 15, lines 40-42).  The range of thickness overlaps the range recited in claim 39; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 40, Agethen and Blizard teach the laminate of claim 33.  Agethen is silent with respect to the external glass sheet being a soda lime glass or an annealed glass.  Blizard teaches the external glass sheet comprising annealed glass for providing a desired strength (col. 4, lines 1-8).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the laminate of Agethen comprising an annealed external glass sheet in order to provide the laminate with a desired strength.
With respect to claim 42, Agethen and Blizard teach the laminate of claim 33.  Although Agethen does not specify expressly the laminate has an area greater than 1 m2, Agethen teaches a laminate to be used as a windshield (abstr.), and limitations In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding clam 43, Agethen and Blizard teach the laminate of claim 33.  Agethen teaches the laminate which is an automotive windshield (col. 1, lines 15-17).

Claim 34-36, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of  Blizard, and further in view of Dejneka et al. (US 2010/0291353 A1) (“Dejneka”).
With respect to claim 34, Agethen and Blizard teach the laminate of claim 33, but are silent with respect to internal glass sheet comprising one or more alkaline earth oxides as recited in the claim.  Dejneka discloses a chemically strengthened alkali aluminoborosilicate glass comprising alkaline earth metal oxides (abstr., 0002, 0015, 0019, 0022), comprising 5.76 mole % of MgO and 0.58 mole % of CaO (Table 2); the range of the amount of alkaline earth metal oxides overlapping the range recited in claim 34; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Alkaline earth metal oxides help with densification mechanism which helps to obtain an increased damage resistance of the glass (0019, 0022).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal glass sheet of Agethen of an alkali aluminoborosilicate glass comprising alkaline earth metal oxides as disclosed in Dejneka in order to form the internal glass sheet having an increased damage resistance.
Regarding claim 35, Agethen and Blizard teach the laminate of claim 33, but are silent with respect to the internal glass sheet comprising alkali aluminosilicate glass.
Dejneka discloses a chemically strengthened alkali aluminoborosilicate glass having a high damage resistance (abstr., 0002, 0015, 0019, 0022).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal glass sheet of Agethen of alkali aluminosilicate glass to obtain an internal glass sheet having high damage resistance.
As to claim 36, Agethen, Blizard, and Dejneka teach the laminate of claim 35.  Dejneka discloses a glass sheet comprising 5-12 mol % B2O3 (0024), which is within the claimed range.
As to claim 44, Agethen and Blizard teach the laminate of claim 33, but are silent with respect to the internal glass sheet having a surface compressive stress as recited in the claim.  Dejneka discloses the strengthened glass sheet having a surface compressive stress of at least about 400 MPA (0023).  The range of compressive stress overlaps the range recited in claim 44; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal glass sheet of Agethen having a surface compressive stress as disclosed in Dejneka in order to ensure an appropriate strength of the sheet.

Claims 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of Blizard, and further in view of Andrews (US 4009064).
With respect to claim 41, Agethen and Blizard are silent with respect to the external glass sheet comprising soda lime glass.  Andrews teaches a glass laminate for windshields (col. 1, lines 6-7) comprising an external glass sheet that is a soda lime glass that has been annealed (col. 6, lines 12-18).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the external glass sheet of Agethen of soda lime glass, as use of soda lime glass for external glass sheets in laminates for windshields is known in the art, and it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of Blizard, and further in view of Manneheim (WO 03/068501 A1).
Regarding claim 45, Agethen and Blizard teach the laminate of claim 33.  Blizard teaches a laminate wherein the internal glass sheet has a DOL of compressive stress of at least 78 µm to ensure the desired mechanical strength and breakage characteristics of the internal glass sheet (0.003", col. 7, lines 46-51).  The range of DOL overlaps the range recited in claim 45, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal glass sheet of Agethen having a DOL of compressive stress as taught by Blizard to ensure the desired characteristics of the sheet.  Agethen and Blizard are silent with respect to the internal glass sheet having a surface compressive stress between about 250 MPa and about 350 MPa.  Manneheim teaches a glass laminate, wherein the .

Claims 46, 50-54, 56, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen et al. (US 4643944) (“Agethen”), in view of  Blizard (US 3592726) and Fukatani et al. (US 7732042 B2) (“Fukatani”).
With respect to claim 46, Agethen teaches an automotive laminate comprising an internal glass sheet providing an interior surface, which constitutes an open surface of the laminate (abstr., col. 15, lines 35-48), the internal glass sheet being chemically strengthened – the glass sheet disclosed in col. 5, lines 32-36 becomes an internal glass sheet (col. 15, lines 37-48), and an external glass sheet (col. 15, lines 35-48), a polymer interlayer intermediate the external and internal glass sheets (col. 5, lines 56-63), the internal glass sheet having a thickness of from about 0.5 mm to about 3 mm, and the external glass sheet having a thickness from about 1 mm to about 3 mm (col. 15, lines 35-48).  The ranges of thicknesses overlap the ranges recited in claim 1; 
Agethen does not specify the external glass sheet being non-chemically strengthened.
Blizard teaches a glass laminate suitable for windshields (col. 1, lines 15-17) comprising a non-chemically strengthened external glass sheet (col. 2, lines 31-33, col. 4, lines 1-3) and a chemically strengthened internal glass sheet (col. 5, lines 70-75), the external glass sheet annealed to increase its strength (col. 4, lines 3-5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to anneal the external glass sheet in the laminate of Agethen in order to obtain the required strength of the laminate. 
The references are silent with respect to the polymer interlayer having a modulus of elasticity ranging from about 1 MPa to about 75 MPa.  Fukatani discloses a glass laminate including a polymer interlayer formed of polyvinyl butyral (abstr., col. 14, lines 56-59), wherein the polymer interlayer has a modulus of elasticity of 5.0 x 106 or lower to obtain the optimal HIC value, wherein an impact of head-glass collision would be mitigated (col. 2, lines 15-32, col. 7, lines 58-67).  The range of the modulus of elasticity values overlaps the range recited in claim 46; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the value of modulus of elasticity of the interlayer in the laminate of Agethen and Blizard to minimize the head injury in an event of collision.
Regarding claim 50, Agethen, Blizard, and Fukatani teach the laminate of claim 46.  Agethen teaches the thickness of the internal glass sheet of from about 0.5 mm to about 3 mm (col. 15, lines 37-43).  The range of thickness overlaps the range recited in claim 50; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 51, Agethen, Blizard, and Fukatani teach the laminate of claim 46.  Agethen discloses the polymer interlayer comprising polyvinyl butyral (col. 5, lines 56-63).
As to claim 52, Agethen, Blizard and Fukatani teach the laminate of claim 46.  Agethen teaches a laminate wherein the polymer interlayer comprises a single polymer sheet (abstr.).
With respect to claim 53, Agethen, Blizard and Fukatani teach the laminate of claim 46.  Agethen teaches a polymer interlayer having a thickness of from about 0.5 mm to about 1 mm (col. 15, lines 40-42).  The range of thickness overlaps the range recited in claim 53; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 54, Agethen, Blizard and Fukatani teach the laminate of claim 46.  Agethen is silent with respect to the external glass sheet being a soda lime glass or an annealed glass.  Blizard teaches the external glass sheet comprising annealed glass for providing a desired strength (col. 4, lines 1-8).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the laminate of Agethen comprising an annealed external glass sheet in order to provide the laminate with a desired strength.
With respect to claim 56, Agethen, Blizard and Fukatani teach the laminate of claim 46.  Although Agethen does not specify expressly the laminate has an area greater than 1 m2, Agethen teaches a laminate to be used as a windshield (abstr.), and limitations relating to size are not sufficient to patentably distinguish over the prior art, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 57, Agethen, Blizard and Fukatani teach the laminate of claim 46.  Agethen teaches the laminate which is an automotive windshield (col. 1, lines 15-17).

Claims 47-49, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of  Blizard and Fukatani, and further in view of Dejneka et al. (US 2010/0291353 A1) (“Dejneka”).
With respect to claim 47, Agethen, Blizard and Fukatani teach the laminate of claim 47, but are silent with respect to internal glass sheet comprising one or more alkaline earth oxides as recited in the claim.  Dejneka discloses a chemically strengthened alkali aluminoborosilicate glass comprising alkaline earth metal oxides (abstr., 0002, 0015, 0019, 0022), comprising 5.76 mole % of MgO and 0.58 mole % of CaO (Table 2); the range of the amount of alkaline earth metal oxides overlapping the range recited in claim 34; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Alkaline earth metal oxides help with densification mechanism which helps to obtain an increased damage resistance of the glass (0019, 0022).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal glass sheet of Agethen of an 
Regarding claim 48, Agethen, Blizard and Fukatani teach the laminate of claim 46, but are silent with respect to the internal glass sheet comprising alkali aluminosilicate glass.  Dejneka discloses a chemically strengthened alkali aluminoborosilicate glass having a high damage resistance (abstr., 0002, 0015, 0019, 0022).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal glass sheet of Agethen of alkali aluminosilicate glass to obtain an internal glass sheet having high damage resistance.
As to claim 49, Agethen, Blizard, Fukatani and Dejneka teach the laminate of claim 48.  Dejneka discloses a glass sheet comprising 5-12 mol % B2O3 (0024), which is within the claimed range.
As to claim 58, Agethen, Blizard, and Fukatani teach the laminate of claim 46, but are silent with respect to the internal glass sheet having a surface compressive stress as recited in the claim.  Dejneka discloses the strengthened glass sheet having a surface compressive stress of at least about 400 MPA (0023).  The range of compressive stress overlaps the range recited in claim 58; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the internal glass sheet of Agethen having a surface compressive stress as disclosed in Dejneka in order to ensure an appropriate strength of the sheet.

Claims 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of Blizard and Fukatani, and further in view of Andrews (US 4009064).
With respect to claim 55, Agethen, Blizard and Fukatani teach the laminate of claim 46 but are silent with respect to the external glass sheet comprising soda lime glass.
Andrews teaches a glass laminate for windshields (col. 1, lines 6-7) comprising an external glass sheet that is a soda lime glass that has been annealed (col. 6, lines 12-18).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the external glass sheet of Agethen of soda lime glass, as use of soda lime glass for external glass sheets in laminates for windshields is known in the art, and it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agethen, in view of Blizard and Fukatani, and further in view of Manneheim (WO 03/068501 A1).
Regarding claim 59, Agethen, Blizard and Fukatani teach the laminate of claim 46.  Blizard teaches a laminate wherein the internal glass sheet has a DOL of compressive stress of at least 78 µm to ensure the desired mechanical strength and breakage characteristics of the internal glass sheet (0.003", col. 7, lines 46-51).  The range of DOL overlaps the range recited in claim 59, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention .


Response to Arguments
52.	Applicant’s arguments filed on Jan. 22, 2021 have been fully considered.
53.	In view of the recent amendment nonstatutory double patenting rejection of the recent Office Action has been withdrawn and a new nonstatutory double patenting rejection has been issued as discussed above.
54.	In view of the recent amendment 35 USC 112 rejection of claim 26 has been withdrawn.
55.	The Applicant has argued Agethen teaches away from the laminate as it utilizes a flexible thermoplastic sheet as its inner most layer that forms the interior surface of the laminate.  The Examiner notes Agethen teaches a laminate including two glass sheets and an interlayer (col. 15, lines 35-48), as discussed above.
56.	The Applicant relied on a paragraph from the Notice of Allowance in application 13/937707 citing that Agethen and Blizard “fail to teach or suggest a glass laminate comprising an interior surface, a non-chemically strengthened external glass sheet, a chemically strengthened internal glass sheet, and a polymer interlayer…wherein the internal glass sheet provides the interior surface, and wherein the interior surface constitutes an open surface of the laminate structure.”  The Examiner notes the claims of US 9616641 issued from application 13/937703 are directed to a glass laminate structure, while the claims of the instant application are directed to an automotive laminate, wherein Agethen discloses a windshield including an outer glass ply and an inner glass ply (col. 15, lines 35-48).


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The information disclosure statements filed on March 16, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDSs have been placed in the application file, but the information referred to therein has not been considered.  A copy of foreign patent document at 8 is not present in the instant application file or in the parent applications files.
The information disclosure statements filed on Dec. 2, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDSs have been placed in the application file, but the information referred to therein has not been considered.  A copy of foreign patent document at 9 is not present in the instant application file or in the parent applications files.





Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783